841 F.2d 1127
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.E. Tyrone PEOPLES, Plaintiff-Appellant,v.SAGINAW SHERIFF DEPARTMENT;  Saginaw County MedicalDepartment, Defendants- Appellees.
No. 87-2120.
United States Court of Appeals, Sixth Circuit.
March 4, 1988.

Before CORNELIA G. KENNEDY and RYAN, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
The plaintiff appeals pro se from the district court's grant of summary judgment for the defendants in this prisoner's civil rights case.  42 U.S.C. Sec. 1983.  The plaintiff has filed a document on appeal entitled "motion to amend."    The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the plaintiff's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
At the time of the events described in the plaintiff's complaint, the plaintiff was a prisoner at the Saginaw County, Michigan, jail.  The plaintiff alleged that he received inadequate dental care while at the jail, resulting in the loss of a tooth.  The defendants responded with a motion for summary judgment accompanied by medical records showing that the plaintiff did receive dental care and that the condition of the tooth in question required it to be extracted in any event.  After the plaintiff responded to the motion, the district court granted summary judgment for the defendants because the plaintiff had not shown deliberate indifference to a serious medical need.   Estelle v. Gamble, 429 U.S. 97, 106 (1976).


3
After an examination of the record, we agree with the conclusions of the district court for the reasons stated in its memorandum opinion.


4
The motion to amend is denied, and the judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.